DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Replace “reflective screen 150” with “reflective screen 105” in para [0038] of detailed description.
The abstract of the disclosure is objected to because abstract contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 9, 18-19 are objected to because of the following informalities: 
As of claim 9, replace “The head-up display according to claim 7” with “The display device according to claim 7” in line 1;
As of claim 18, replace “the step of "controlling the light modulator to modulate the light beams emitted by the light source to form the first light beam carried with the first image and the second light beam carried with the second image respectively, depending on the modulation control information mating with the first image and the second image which are pre-displayed by the reflective display" alternately in timing sequence comprises: the light modulator is controlled to modulate in a time-division manner the first group of laser beams of three-colors comprising red, green and blue respectively in the first display period in which the reflective display is controlled to display the first image, in such a way that the modulated first group of laser beams of three-colors comprising red, green and blue propagate in one and the same first 
As of claim 19, replace ” the step of "the light modulator is controlled to modulate in a time-division manner the first group of laser beams of three-colors comprising red, green and blue respectively in the first display period in which the reflective display is controlled to display the first image" comprises: controlling the light modulator to modulate a first group of laser beams of red contained in the first of laser beams of three-colors comprising red, green and blue with a first modulation signal, during a time period in which the light source is controlled to emit the first group of laser beams of red; controlling the light modulator to modulate a first group of laser beams of green contained in the first group of laser beams of three-colors comprising red, green and blue with a second modulation signal, during a time period in which the light source is controlled to emit the first group of laser beams of green; and controlling the light modulator to modulate a first group of laser beams of blue contained in the first group of laser beams of three-colors comprising red, green and blue with a third modulation signal, during a time period in which the light source is controlled to emit the first group of laser beams of blue with the step of: the light modulator is controlled to modulate in a time-division manner the first group of laser beams of three-colors comprising red, green and blue respectively in the first display period in which the reflective display is controlled to display the first image, comprises: controlling the light modulator to modulate a first group of laser beams of red contained in the first of laser beams of .  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 11-14 are rejected under 35 U.S.C. 103 as being un-patentable over KUSANAGI (US 2015/0062345 A1) in view of Yata et al. (US 2018/0124364 A1; Yata).
As of claims 1, 4,  KUSANAGI teaches a display device 7 [fig 1], comprising: a reflective screen 70 (windshield) [fig 1] [0104]; and a display assembly 15 [fig 1], comprising: a light source LD1, LD2, LD3 [fig 1], configured to emit light beams [0032] [0033] [0034]; a light modulator 30 (light quantity adjustment device) [fig 1] [0030] provided in a direction of propagation of the light beams (from LD1, LD2, LD3) [fig 1] and a reflective display 40 (optical deflection device) [fig 1] [0030] located downstream the light modulator 30 [fig 1] in an optical path of the display device [fig 1], the light modulator 30 [fig 1] being configured to modulate the light beams alternately in timing sequence at two deflection angles (90 degrees in X-Y directions) [fig 3] different from each other respectively in such a manner that the light beams travel through the light 
KUSANAGI  does not teach a relay optical device, which is located downstream the reflective display in the optical path of the display device and configured to project 
Yata  teaches a display device 10 [fig 6] having a relay optical device (consisting of PJA, PJB, OP5) [fig 6], which is located downstream the reflective display OM (DMD) [fig 6] [0038] in the optical path of the display device 10 [fig 6] and configured to project the first light beam carried with the first image (from PJA) [fig 6] and the second light beam carried with the second image (from PJB) [fig 6] onto two positions on the reflective screen 11 [fig 6] different from each other respectively in such way that virtual images 201A, 201B [fig 6] of the first image from PJA) [fig 6] and the second image (from PJB) [fig 6] are generated respectively at different distances [fig 6] from the reflective screen 11 [fig 6], at a side of reflective screen opposite to a side from which the First Named Inventor: Sen MAApplication No.:virtual images are observed [fig 6].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a relay optical device, which is located downstream the reflective display in the optical path of the display device and configured to project the first light beam carried with the first image and the second light beam carried with the second image onto two positions on the reflective screen different from each other respectively in such way that virtual images of the first image and the second image are generated respectively at different distances from the reflective screen, at a side of reflective screen opposite to a side from which the First Named Inventor: Sen MAApplication No.:virtual images 
As of claim 2, KUSANAGI teaches the light modulator 30 [fig 1] is a spatial light modulator ((light adjustment member 32 (which is part of 30) includes, for example, a plurality of light passing portions 32a to 32e (e.g., five light passing portions) arranged in Y-axis direction while having different transmittance of laser beam with each other as illustrated in FIG. 5. The five light passing portions 32a to 32e are arranged in Y-axis direction with the order of transmittance Tn (n is natural number) of laser beam, and the transmittance Tn of the light passing portions 32a to 32e are respectively set with T1 to T5 having the order of "T1&lt;T2&lt;T3&lt;T4&lt;T5.")) [0047].
As of claim 11, KUSANAGI teaches the reflective screen 70 [fig 1] is a partially reflecting mirror (semi-translucent member) [0104].
As of claim 12, KUSANAGI teaches the partially reflecting mirror 70 [fig 1] is a windshield glass of a vehicle [0104].  
As of claim 13, KUSANAGI teaches the light source LD1, LD2, LD3 [fig 1] comprises a laser which is configured to generate the light beams [0031].
Claim 3 is rejected under 35 U.S.C. 103 as being un-patentable over KUSANAGI (US 2015/0062345 A1) in view of Yata et al. (US 2018/0124364 A1; Yata) and further in view of Ohkoba et al. (US 2015/0366460 A1; Ohkoba).
KUSANAGI in view of Yata teaches the invention except for the spatial light modulator comprises one of following: a DKDP device utilizing Pockels' effect, a PROM device utilizing Pockels' effect, a liquid crystal light valve utilizing hybrid field effect, or a 
Ohkoba teaches a laser light source [fig 1B] having a Q switch 206 with a DKDP device utilizing Pockels' effect [0037].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the spatial light modulator comprises one of following: a DKDP device utilizing Pockels' effect, a PROM device utilizing Pockels' effect, a liquid crystal light valve utilizing hybrid field effect, or a thermoplastic recording medium utilizing surface deformation or a photoconductive thermoplastic recording medium as taught by Ohkoba to the display device as disclosed by KUSANAGI in view of Yata in order to acquire giant pulsed light, of which oscillation pulse width is small and output intensity is high (Ohkoba; [0037]). 
Allowable Subject Matter
Claims 5-10, 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 5, the closest prior art KUSANAGI (US 2015/0062345 A1) teaches a head-up display apparatus 7, which is an example of an image generation apparatus where XYZ three dimensional orthogonal coordinate system is used by setting Z-axis direction as the vertical direction as illustrated in FIG. 1 and other drawings, and the head-up display apparatus 7 may be also referred to as the HUD apparatus 7. The HUD apparatus 7 can be equipped to, for example, automobiles, air planes, ships or the like (hereinafter, referred to as "vehicle"), with which a driver or operator (hereinafter 
Claims 6-9 are allowed as being dependent on claim 5.
As of claim 10, the closest prior art KUSANAGI (US 2015/0062345 A1) teaches a head-up display apparatus 7, which is an example of an image generation apparatus where XYZ three dimensional orthogonal coordinate system is used by setting Z-axis direction as the vertical direction as illustrated in FIG. 1 and other drawings, and the head-up display apparatus 7 may be also referred to as the HUD apparatus 7. The HUD apparatus 7 can be equipped to, for example, automobiles, air planes, ships or the like (hereinafter, referred to as "vehicle"), with which a driver or operator (hereinafter referred to as "driver") can view information of driving, operation, or running (hereinafter 
As of claim 14, the closest prior art KUSANAGI (US 2015/0062345 A1) teaches a head-up display apparatus 7, which is an example of an image generation apparatus where XYZ three dimensional orthogonal coordinate system is used by setting Z-axis direction as the vertical direction as illustrated in FIG. 1 and other drawings, and the head-up display apparatus 7 may be also referred to as the HUD apparatus 7. The HUD apparatus 7 can be equipped to, for example, automobiles, air planes, ships or the like (hereinafter, referred to as "vehicle"), with which a driver or operator (hereinafter referred to as "driver") can view information of driving, operation, or running (hereinafter referred to as "driving") of the vehicle through a windshield of the vehicle. As illustrated in FIG. 1, the HUD apparatus 7 includes, for example, a light source device 15, a light quantity adjustment device 30, an optical deflection device 40, a lens array 60, a semi-translucent member 70, a light detector 150 (FIG. 4), a control unit 1000, and an 
As of claim 15, the closest prior art KUSANAGI (US 2015/0062345 A1) teaches a head-up display apparatus 7, which is an example of an image generation apparatus where XYZ three dimensional orthogonal coordinate system is used by setting Z-axis direction as the vertical direction as illustrated in FIG. 1 and other drawings, and the head-up display apparatus 7 may be also referred to as the HUD apparatus 7. The HUD apparatus 7 can be equipped to, for example, automobiles, air planes, ships or the like (hereinafter, referred to as "vehicle"), with which a driver or operator (hereinafter referred to as "driver") can view information of driving, operation, or running (hereinafter referred to as "driving") of the vehicle through a windshield of the vehicle. As illustrated in FIG. 1, the HUD apparatus 7 includes, for example, a light source device 15, a light quantity adjustment device 30, an optical deflection device 40, a lens array 60, a semi-translucent member 70, a light detector 150 (FIG. 4), a control unit 1000, and an operation panel. KUSANAGI does not anticipate or render obvious, alone or in combination, controlling the luminescent timing sequence of the light source; controlling the reflective display to display alternately in timing sequence the first image and the 
Claims 16-20 are allowed as being dependent on claim 15.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art INAMOTO et al. (US 20200380900 A1) teaches a HUD device comprising a display device for scanning with light emitted by a light source (e.g., an LD) an optical element array (e.g., a micro lens array) including multiple optical elements (e.g., micro lenses) to form an image and for projecting the light that has formed the image. The display device includes a control unit that is capable of changing7 output power of the light In this case, it is possible to provide a display device that is capable of adjusting luminance of an image while controlling against luminance unevenness of the image from occurring;
- Prior Art TAM et al. (US 20170261746 A1) teaches a head-up-display (HUD) system which includes at least one scanning laser projector operative to generate laser light, and a stacked array of multiple-switchable screens arranged relative to the projector to receive laser light generated by the projector, each screen of the stacked 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882